

114 S2541 IS: Big Cat Public Safety Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2541IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Mr. Blumenthal (for himself and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife
			 Safety Act to further the conservation of prohibited wildlife species.
	
 1.Short titleThis Act may be cited as the Big Cat Public Safety Act of 2016. 2.FindingsCongress finds that—
 (1)as of February 2016— (A)the global illicit trade in wildlife is estimated to be worth up to $20,000,000,000 annually; and
 (B)the legal wildlife trade in the United States was estimated to have a value of $2,800,000,000 annually;
 (2)the illegal trade in prohibited wildlife species (as defined in section 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371)) stimulates demand and expands markets in which prohibited wildlife species are sold illegally;
 (3)private possession, breeding, and sale of prohibited wildlife species have substantial and detrimental effects on—
 (A)the health and general welfare of the people of the United States; and
 (B)the conservation of the prohibited wildlife species; (4)the private possession and breeding of prohibited wildlife species has a substantial and direct effect on interstate commerce because prohibited wildlife species are often—
 (A)bred and possessed— (i)for use in public exhibition; or
 (ii)for sale or transfer of ownership in the exotic pet trade; and
 (B)transported in interstate commerce for the activities described in subparagraph (A);
 (5)the private possession and breeding of prohibited wildlife species contributes to interstate trafficking in prohibited wildlife species and may contribute to the international illegal trade in prohibited wildlife species;
 (6)prohibited wildlife species in private possession and prohibited wildlife species that are subject to intrastate distribution are fungible commodities that cannot be differentiated, for purposes of control, from prohibited wildlife species that are subject to interstate distribution;
 (7)it is exceedingly difficult to distinguish between— (A)prohibited wildlife species that have been possessed, bred, sold, or transported in interstate commerce; and
 (B)prohibited wildlife species that have not been possessed, bred, sold, or transported in interstate commerce;
 (8)Federal control of intrastate private possession and breeding of prohibited wildlife species is essential to the effective control of interstate trafficking in prohibited wildlife species; and
 (9)the United States is a party to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249), which was designed to protect species of wild fauna and flora from exploitation through international trade.
			3.Definitions
 (a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended— (1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)BreedThe term breed means to intentionally or negligently—
 (1)facilitate propagation or reproduction; or (2)fail to prevent propagation or reproduction..
				(b)Conforming amendments
 (1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).
				(2)Lacey Act Amendments of 1981
 (A)Section 3(e)(2)(C) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended— (i)in clause (ii), by striking section 2(g) and inserting section 2(h); and
 (ii)in clause (iii), by striking section 2(g) and inserting section 2(h). (B)Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).
 4.ProhibitionsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a) —
 (A)in paragraph (2)— (i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by striking in paragraphs (1) through (3). and inserting “in—  (A)paragraphs (1) through (3); or
 (B)subsection (e).; (2)by striking subsection (e) and inserting the following:
				
					(e)Captive wildlife offense
 (1)In generalIt is unlawful for any person— (A)to import, export, transport, sell, receive, acquire, or purchase a live animal of any prohibited wildlife species—
 (i)in interstate or foreign commerce; or
 (ii)in a manner substantially affecting interstate or foreign commerce; or
 (B)to breed or possess a live animal of any prohibited wildlife species.
 (2)Limitation on applicationParagraph (1) does not apply to any person that— (A)is an institution accredited by the Association of Zoos and Aquariums;
 (B)is a facility that— (i)has an active written contract with an Association of Zoos and Aquariums Species Survival Plan or Taxon Advisory Group for the breeding of prohibited wildlife species; and
 (ii)does not breed, acquire, or sell prohibited wildlife species other than the prohibited wildlife species covered by a contract described in clause (i);
 (C)is a State college, university, or agency, or State-licensed veterinarian; (D)(i)is a wildlife sanctuary that cares for prohibited wildlife species;
 (ii)is a corporation that— (I)is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; and
 (II)is described in sections 501(c)(3) and 170(b)(1)(A)(vi) of that Code;
 (iii)does not commercially trade in prohibited wildlife species, including offspring, parts, and byproducts of prohibited wildlife species;
 (iv)does not breed the prohibited wildlife species; (v)does not allow direct contact between the public and prohibited wildlife species; and
 (vi)does not allow the transportation and display of prohibited wildlife species off-site; (E)has custody of the prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the prohibited wildlife species;
 (F)(i)is in possession of a prohibited wildlife species that was born before the date of enactment of the Big Cat Public Safety Act of 2016;
 (ii)not later than 180 days after the date of enactment of the Big Cat Public Safety Act of 2016, is registered with the Animal and Plant Health Inspection Service; (iii)does not breed, acquire, or sell any prohibited wildlife species after the date of enactment of that Act; and
 (iv)does not allow direct contact between the public and prohibited wildlife species; or (G)(i)holds a valid Class C license under the Animal Welfare Act (7 U.S.C. 2131 et seq.);
 (ii)regularly travels across State lines to conduct circus performances featuring live prohibited wildlife species, clowns, and aerial acts;
 (iii)engaged in the travel and conduct described in clause (ii) before January 1, 2015; and (iv)does not allow direct contact between the public and prohibited wildlife species..
			5.Penalties
 (a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended— (1)by striking other than subsections (b), (d), and inserting other than subsections (b), (d), (e),; and
 (2)by striking violates subsection (d) and inserting violates subsection (d), (e),. (b)Criminal penaltiesSection 4(d)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)(1)) is amended—
 (1)in subparagraph (A)— (A)by inserting (e), after (d),; and
 (B)by striking or after the comma at the end; (2)in subparagraph (B)—
 (A)by inserting (e), after (d),; and (B)by adding or after the comma at the end; and
 (3)by inserting after subparagraph (B) the following:  (C)knowingly violates section 3(e),; and
 (4)in the undesignated matter following subparagraph (C) (as added by paragraph (3))— (A)by striking knowing that and all that follows through treaty or regulation,; and
 (B)in the second sentence, by striking said fish or wildlife or plants and inserting fish or wildlife, plants, or prohibited wildlife species concerned. 6.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended—
 (1)by striking or plants and inserting , plants, or prohibited wildlife species bred, possessed,; (2)by striking of this Act (other than subsection 3(b)) and inserting (other than subsection (b) of that section); and
 (3)by striking of this Act. and inserting a period. 7.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary, in consultation with other relevant Federal and State agencies, shall promulgate any regulations necessary to implement section 3(e)..
 8.Technical correctionSection 4(e), and subsections (a) and (b)(2) of section 8, of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(e), 3377) are amended by striking Fishery Conservation and Management Act of 1976 each place it appears and inserting Magnuson-Stevens Fishery Conservation and Management Act.